      Case 6:20-cv-00639-JDK Document 1 Filed 12/14/20 Page 1 of 8 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

 CLAYTON EASON AND ANTHONY                      §
 SIMMONS                                        §
      Plaintiffs,                               §
                                                §
 v.                                             §
                                                §
 DARREL WAYNE PROKUPEK, E B                     §     CIVIL ACTION NO. 6:20-cv-00639
 LEASING CO., ALL-WAYS TRANSIT,                 §
 INC., AND CONSUMER COUNTY                      §
 MUTUAL INSURANCE COMPANY                       §
        Defendants.                             §

                                   NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF TEXAS:

         COME NOW, Defendants All-Ways Transit, Inc. and E B Leasing Co., and hereby

petitions this Court pursuant to 28 U.S.C. §§ 1332, 1441 (b), and 1446 for removal on the basis of

diversity jurisdiction to the United States District Court for the Eastern District of Texas, Tyler

Division, of the action numbered and styled Clayton Eason and Anthony Simmons v. Darrel Wayne

Prokupek, E B Leasing Co., All-Ways Transit, Inc., and Consumer County Mutual Insurance

Company, Cause No. 2020-2097-CCL2, In the County Court at Law Number 2, Gregg County,

Texas, (the “State Court Case”), and in support thereof would respectfully show this Court as

follows:

                                          I.
                                   REMOVAL IS TIMELY

         1.    Defendants All-Ways Transit, Inc. and E B Leasing Co. were served with Plaintiffs’

Original Petition on December 3, 2020. This Notice of Removal is filed within thirty (30) days of




NOTICE OF REMOVAL                                                                          Page 1
2092028
185.873
   Case 6:20-cv-00639-JDK Document 1 Filed 12/14/20 Page 2 of 8 PageID #: 2




service of the Petition and is timely filed under 28 U.S.C. § 1446(b). Defendants All-Ways Transit,

Inc. and E B Leasing Co. seek to remove the matter and are therefore the Removing Defendants.

                                      II.
                    COMPLETE DIVERSITY OF CITIZENSHIP EXISTS

       2.      The district courts of the United States have original jurisdiction over this action

based on diversity of citizenship among the parties. Defendants asserts that Consumers County

Mutual Insurance Company was impermissibly joined—through mistake or fraud—and this

improper joinder does not destroy federal court’s jurisdiction over this matter as the proper parties

are diverse in citizenship. Plaintiffs in this action are citizens of a different state from the

Defendants, and no Defendant is a citizen of Texas. Complete diversity exists.

       3.      Plaintiff Clayton Eason was a citizen of Gregg County, Texas at the time this action

was filed. Consequently, Plaintiff Clayton Eason was at the time this action was commenced, and

is currently, a citizen of the State of Texas and no other state.

       4.      Plaintiff Anthony Simmons was a citizen of Gregg County, Texas at the time this

action was filed. Consequently, Plaintiff Anthony Simmons was at the time this action was

commenced, and is currently, a citizen of the State of Texas and no other state.

       5.      Defendant Darrel Wayne Prokupek is a citizen of Chippewa County, Wisconsin.

Defendant Darrel Wayne Prokupek was at the time of the occurrence that gave rise to this lawsuit

and is currently a citizen of the State of Wisconsin and no other state.

       6.      Defendant E B Leasing Co. is incorporated in the State of Wisconsin with its

principal place of business now, and at the time this action was commenced, in the State of

Wisconsin. Defendant E B Leasing Co. was at the time this action was commenced, and is

currently, a citizen of the State of Wisconsin and no other state.

       7.      Defendant All-Ways Transit, Inc. is incorporated in the State of Wisconsin with its

NOTICE OF REMOVAL                                                                            Page 2
2092028
185.873
    Case 6:20-cv-00639-JDK Document 1 Filed 12/14/20 Page 3 of 8 PageID #: 3




principal place of business now, and at the time this action was commenced, in the State of

Wisconsin. Defendant All-Ways Transit, Inc. was at the time this action was commenced, and is

currently, a citizen of the State of Wisconsin and no other state.

         8.        Defendant Consumers County Mutual Insurance Company is a Texas corporation,

and the auto insurer of Plaintiff Clayton Eason. Defendant Consumers County Mutual Insurance

Company was sued under Plaintiff Clayton Eason’s underinsured motorist policy. Plaintiffs either

mistakenly or fraudulently sued Defendant Consumers County Mutual Insurance Company. If not

included by mistake, Defendant Consumers County Mutual Insurance Company was fraudulently

joined as a party in order to destroy diversity of citizenship. 1

         9.        The joinder of Consumers County Mutual Insurance Company is fraudulent as there

is no real connection in the subject matter of Plaintiffs’ claims against Defendants Darrel Wayne

Prokupek, E B Leasing Co., and All-Ways Transit, Inc. Plaintiffs make a claim for declaratory

judgment pursuant to Texas Civil Practice & Remedies Code, sections 37.001—.011. (Pls. Orig.

Pet., ¶¶ 23—26). The claims regarding the coverage issues of indemnity are the proper subject of

a separate lawsuit between the insurer and insured, and not appropriate for the underlying lawsuit

against the alleged tortfeasors. TEX. INS. CODE ANN § 1925.101. The conditions precedent required

to bring an uninsured or underinsured motorist (“UM/UIM”) type of action against Defendant

Consumers County Mutual Insurance Company have not been triggered. See Brainard v. Trinity

University Ins. Co., 216 S.W.3d 809, 818 (Tex. 2006) (citing Henson v. S. Farm Bureau Cas. Ins.

Co., 17 S.W.3d 652, 654 (Tex. 2000)). Plaintiffs cannot recover from Defendant Consumers




1
  Federal Courts use a myriad of tests to determine if diversity jurisdiction exists when claims of fraudulent joinder
are alleged. The most widely used is the “No Possibility Test” requiring the removing party to show “either that
there is no possibility that the plaintiff would be able to establish a cause of action against the in-state defendant in
state court[,] or that there has been outright fraud in the plaintiff’s pleadings of jurisdictional facts.” B., Inc. v. Miller
Brewing Co., 663 F.2d 545, 549 (5th Cir. 1981).
NOTICE OF REMOVAL                                                                                                   Page 3
2092028
185.873
    Case 6:20-cv-00639-JDK Document 1 Filed 12/14/20 Page 4 of 8 PageID #: 4




County Mutual Insurance Company, under the UM/UIM policy until they obtain a judgment

establishing the liability and underinsured status of Defendants Darrel Wayne Prokupek, E B

Leasing Co., and All-Ways Transit, Inc. 2

         10.      There is no possibility that Plaintiffs will be able to establish a cause of action

against Consumers County Mutual Insurance Company, as it is an improper party, not connected

to the incident that gave rise to this lawsuit, and the conditions precedent have not been met for

the alleged cause of action. B., Inc. v. Miller Brewing Co., 663 F.2d at 549. Defendant Consumers

County Mutual Insurance Company is an improper party and as such its citizenship is irrelevant

and should be disregarded. See Tedder v. F.M.C. Corp., 590 F.2d 115, 117 (5th Cir. 1979) (stating

that if the claim against a local defendant is deemed fraudulent, lack of diversity will not prevent

removal). Therefore, complete diversity exists.

                                               III.
                                     AMOUNT IN CONTROVERSY

         11.      In addition to complete diversity of citizenship, the complaint must meet this

Court’s $75,000.00 jurisdictional threshold. 28 U.S.C. § 1446(C)(2)(A). The method for properly

asserting the amount in controversy are outlined in section 1446 of the United States Code. 28

U.S.C § 1446. First, the Notice of Removal may assert the amount in controversy, if the initial

pleadings were not required to include a specific monetary demand or permit damages in excess

of the pleadings. Id. § 1446(C)(2)(A). Second, removal is proper upon showing by the

preponderance of the evidence that the amount in controversy exceeds this Courts $75,000.00

threshold. Id. § 1446(C)(2)(B). Further, parties may rely on an estimation of damages calculated



2
  “[B]enefits are conditioned upon the insured's legal entitlement to receive damages from a third party.” Brainard v.
Trinity University Ins. Co., 216 S.W.3d 809, 818 (Tex. 2006) (internal citation omitted). In Brainard the Texas
Supreme Court found that a plaintiff must obtain a judgment before an insurer's contractual duty to pay can be
triggered. Id; see also Henson v. S. Farm Bureau Cas. Ins. Co., 17 S.W.3d 652, 653—54 (Tex. 2000).
NOTICE OF REMOVAL                                                                                            Page 4
2092028
185.873
   Case 6:20-cv-00639-JDK Document 1 Filed 12/14/20 Page 5 of 8 PageID #: 5




from the allegations in the complaint to prove the amount in controversy. McPhail v. Deere & Co.,

529 F.3d 947, 951 (10th Cir. 2008); Meridian Sec. Ins. v. Sadowski, 441 F.3d 536, 541 (7th Cir.

2006); Luckett v. Delta Airlines, Inc., 171 F.3d 295, 298 (5th Cir. 1999). Once a defendant satisfies

its burden, any plaintiff wanting to remand the cause to back to state court must prove to a legal

certainty that, if successful, it would not be able to recover more than the jurisdictional amount.

See McPhail, 529 F.3d at 955.

        12.     A common-sense review of the Plaintiffs’ Original Petition in the instant case

clearly shows that the alleged damages easily exceed $75,000.00. Plaintiffs’ Original Petition

alleges that “Plaintiffs suffered personal injuries” as a result of the incident made the basis of this

lawsuit. (Pls. Orig. Pet., ¶ 12). Plaintiff claims the following damages: injuries to their bodies;

physical and mental pain in the past and future; mental anguish in the past and future; physical

impairment in the past and future; and medical expenses in the past and future.. (Pls. Orig. Pet., ¶

27). Based on Plaintiffs’ claimed damages, it is clear that Defendants will be subjected to exposure

beyond the $75,000.00 jurisdictional threshold of this Court. Further, Plaintiff affirmatively pleads

monetary relief sought of over $1,000,000.00, pursuant to Texas Rule of Civil Procedure 47(c).

(Pls. Orig. Pet., ¶ 28). Plaintiff affirmatively pleads monetary relief sought over $1,000,000.00.

(Pls. Orig. Pet., ¶ 28).

        13.     Defendants asserts that the amount in controversy in this matter exceeds the

$75,000.00 threshold exclusive of interests and costs. See 28 U.S.C. § 1332(a). As plead the

amount in controversy in this case is in excess of $1,000,000.00. (Pls. Orig. Pet., ¶ 28). Defendants

asserts that the amount in controversy in this case is in excess of $75,000.00.




NOTICE OF REMOVAL                                                                              Page 5
2092028
185.873
   Case 6:20-cv-00639-JDK Document 1 Filed 12/14/20 Page 6 of 8 PageID #: 6




                                         IV.
                               PROCEDURAL REQUIREMENTS

       14.     Removal of this action is proper under 28 U.S.C. § 1441, since it is a civil action

brought in a state court, and the federal district courts have original jurisdiction over the subject

matter under 28 U.S.C. § 1332 because Plaintiff and Defendants are diverse in citizenship.

       15.     Defendant Darrel Wayne Prokupek has not been properly joined and served as of

the date of filing this Removal, therefore the Removing Defendants do not have to seek his consent

or joinder. 28 U.S.C. § 1446(b)(2)(A). Defendant Consumers County Mutual Insurance Company

was fraudulently joined to destroy diversity and its consent is not required. See Jernigan v. Ashland

Oil, Inc., 989 F.2d 812, 815 (5th Cir.1993); see also Rico v. Flores, 481 F.3d 234, 239 (5th

Cir.2007).

       16.     By virtue of filing this Notice of Removal, the Removing Defendants do not waive

their right to assert any motions to transfer venue or dismiss, including Rule 12 motions, permitted

by the applicable Rules of Civil Procedure.

       17.     All of the papers on file in the State Court case at the time of removal are attached

hereto as Exhibit 2. Those papers include certified copies of the Court’s Docket Sheet, Plaintiffs’

Original Petition, and copies of all citations issued in the State Court case.

       18.     Pursuant to 28 U.S.C. § 1446(d), written notice of filing of this Notice will be given

to all adverse parties promptly after the filing of this Notice.

       19.     Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of this Notice will be filed

with the Court Administrator of the County Court at Law Number 2, Gregg County, Texas

promptly after the filing of this Notice.




NOTICE OF REMOVAL                                                                            Page 6
2092028
185.873
   Case 6:20-cv-00639-JDK Document 1 Filed 12/14/20 Page 7 of 8 PageID #: 7




                                            V.
                                    PRAYER FOR RELIEF

       WHEREFORE, Defendant All-Ways Transit, Inc. and E B Leasing Co., pursuant to these

statutes and in conformance with the requirements set forth in 28 U.S.C. § 1446, remove this action

for trial from the County Court at Law Number 2, Gregg County, Texas to this Court, on the 14th

day of December, 2020.



                                             Respectfully submitted,


                                             By:     /s/ David L. Sargent
                                                     DAVID L. SARGENT
                                                     State Bar No. 17648700
                                                     david.sargent@sargentlawtx.com
                                                     MARTHA M. POSEY
                                                     State Bar No. 24105946
                                                     martha.posey@sargentlawtx.com

                                             SARGENT LAW, P.C.
                                             1717 Main Street, Suite 4750
                                             Dallas, Texas 75201
                                             Telephone: (214) 749-6000
                                             Facsimile: (214) 749-6100

                                             COUNSEL FOR DEFENDANT E B LEASING
                                             CO. AND ALL-WAYS TRANSIT, INC.




NOTICE OF REMOVAL                                                                          Page 7
2092028
185.873
   Case 6:20-cv-00639-JDK Document 1 Filed 12/14/20 Page 8 of 8 PageID #: 8




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 14th day of December 2020, a true and correct copy of the above

and foregoing instrument was forwarded to the following counsel via certified mail return receipt

requested:

       Douglas C. Monsour
       Benton G. Ross
       Jim Gossett
       The Monsour Law Firm
       404 North Green Street
       Post Office Box 4209
       Longview, Texas 75606

                                                     /s/ David L. Sargent
                                                     DAVID L. SARGENT




2092028 v.1
0185/00873




NOTICE OF REMOVAL                                                                          Page 8
2092028
185.873
